EXHIBIT 10.1




INDEPENDENT CONTRACTOR AGREEMENT







THIS AGREEMENT is made as of the 6th day of December, 2011 (the “Effective
Date”), by and between TV Goods Inc., with its principal place of business
located at 14044 Icot Blvd, Clearwater FL 33760, hereinafter referred to as
(“TVG”) and Stratcon Partners, LLC, with hers/his/its home address or principal
place of business located at 155 West 68th Street, #27E New York, NY 10023,
hereinafter referred to as (“Contractor”).




In consideration of the mutual covenants and promises contained herein, the
parties agree as follows:




1.

Agreement. TVG hereby contracts with the Contractor as an Independent Contractor
to provide various services to TVG. The services Contractor will be providing to
TVG are, including, but not limited to, the following:




 

·

Overall board observation rights/participation

 

·

Maintain a NYC office and presence

 

·

Assist Chairman Kevin Harrington in managing & narrowing (focus) his funnel of
relationships/inflow

 

·

Drive projects & relationships thru to their fill (monetize) or drop

 

·

Focus on overall corporate longer-range partnerships

 

·

Create 2012 budget & work with financial team on maintaining financial model

 

·

Develop & maintain materials (Investor Presentation) to deal with Wall Street
investment community

 

·

Take over IR function; press releases, incoming investor calls/emails,
scheduling non-deal road shows and conferences




2.

Term. This Agreement shall be effective as of the Effective Date. This Agreement
shall continue for a period of two (2) years from the Effective Date (the
“Expiration Date”), unless terminated earlier as provided herein. The Agreement
shall be automatically renewed for additional one-year periods unless either
party provides written notice of termination prior to the Expiration Date. Any
modification of this Agreement must be in writing and signed by both parties.




3.

Compensation. The Contractor will be paid $12,500 per month beginning on the
effective date of the contract and payable on the last day of the month in
arrears and further on the last day of the month every month thereafter until
the expiration date or termination date as described herein.




4.

Rent Reimbursement. The Contractor will be paid $2,500 per month, as a partial
reimbursement for the NYC office space, beginning on the effective date of the
contract and payable on the last day of the month in arrears and further on the
last day of the month every month thereafter until the expiration date or
termination date as described herein.




5.

Restricted Stock. The Contractor will be awarded 500,000 restricted shares,
subject to a 2-year vesting schedule; 25% in 6 months, 25% in 12 months, 25% in
18 months, 25% in 24 months








Page 1 of 4




--------------------------------------------------------------------------------



6.

Taxes. As an independent contractor, the Contractor will be responsible for
payment of any federal and state payroll and self-employment taxes attributable
to payments received for services performed by the Contractor for TVG. The
Contractor will not be considered an employee for federal and state payroll tax
purposes. The Contractor shall indemnify TVG in the event TVG becomes liable to
pay any federal or state payroll of self employment taxes.




7.

Termination. Either party can terminate this Agreement upon a written notice to
the other party, either via direct mail or e-mail. Contractor specifically
acknowledges and agrees that upon expiration or termination of this Agreement
for any reason, the provisions of Sections 4, 5, 6, 7, 9, 11 and 12 shall
survive the expiration/termination hereof for a period of one year from such
date.  Upon termination the Contractor will be due the monies owed to him for
every day up to the termination date in a pro-rata fashion and such monies will
be due and payable immediately upon said termination.  TVG shall be able to
suspend Contractor without notice, immediately upon Contractor’s arrest for any
crime and shall be entitled to immediate termination of Contractor upon
Contractor’s ultimate conviction of any crime.




8.

Confidentiality.




(a)

As a result of contracting with TVG, the Contractor has access to information
and material belonging to TVG including, but not limited to, products, services
and potential products and services, media lists, media costs, profit and loss
and other financial information, client lists, pricing information, computer
programs, the identity of specialized contractors and management strategies
(“Confidential Information”). This Confidential Information was acquired or
developed by TVG at TVG’s expense. It is therefore a valuable asset of TVG and
its remaining confidential is of extreme importance to the Company. The
Contractor acknowledges the importance of keeping all Confidential Information
confidential and will not during or for one (1) year after the term of this
Agreement, disclose any Confidential Information made available to or acquired
by the Contractor in the course of engagement hereunder unless written consent
has been submitted by TVG.  This provision is not applicable where Confidential
Information is required to be supplied by court order.




(b)

All Confidential Information and non-confidential information and any other
confidential material of third parties made known to Contractor during the Term
of this Agreement shall remain the property of TVG, and all such documents
together with any copies or excerpts thereof and any such other material
wherever situate, including, but not limited to the Contractor’s personal
computers, laptops, PDA’s, cell phones and other digital and other media, shall
be promptly returned to TVG upon request. Upon termination or expiration of this
Agreement, Contractor agrees:




(i)

To a search of all digital and other devices and other applicable tangible
property in his possession, wherever situated, and to return all such
Confidential and non-confidential information to TVG.




(ii)

That he shall, together with a representative of TVG, prior to leaving the
Company premises, search the pertinent files contained in such devices that are
then on TVG premises, to identify and delete/destroy all Confidential and
non-confidential information (and/or any material copies thereof).








Page 2 of 4




--------------------------------------------------------------------------------

     9.  Non-Solicitation.  Upon the expiration or termination of this
Agreement, the Contractor agrees, for a period of one (1) year after the date of
termination, not to directly or indirectly, for themselves or any other entity
or person, solicit, seek or accept business from, interfere with or endeavor to
entice away from TVG any client, employee. franchisee or contractor of TVG.  For
the purposes of this section, a client of TVG is any person or entity other than
a person or entity brought to TVG by the Contractor that conducted business with
TVG.  For the purposes of this section, an employee or contractor of TVG shall
include employees or contractors no longer working with TVG but who worked with
TVG in the one (1) year preceding the date of termination.




9.

Condition Precedent.  In addition to the provisions of paragraphs 6, 7 and 8
above, as an express condition of TVG entering into this Agreement and in
consideration of the mutual promises and conditions stated herein, the
Contractor agrees to execute the attached “INDEPENDENT CONTRACTOR NON-
CIRCUMVENTION & CONFIDENTIALITY AGREEMENT” as a condition precedent to TVG’s
execution hereof.




10.

Injunctive Relief.  Contractor acknowledges that a breach of this Agreement will
give rise to irreparable and continuing injury to TVG.  As such, the Contractor
agrees that TVG or its successors and assigns may obtain injunctive relief
against the Contractor to prevent the continued breach or threatened breach.  If
any court refuses to enforce this Agreement because it is more broad than
necessary to protect TVG, this Agreement shall be modified by time, geographic
area, or scope of business to accommodate the court and the remainder of this
Agreement shall not be affected.




11.

Complete Agreement.  This Agreement shall be the sole agreement between the
parties and supersedes any prior agreement, written or oral, between the
parties.  Each party acknowledges that they have relied solely on their own
judgment in entering into this Agreement and not on any representation not
stated herein from the other party.




12.

Governing Law.  This Agreement shall be governed by the laws of the State of
Florida without regard to the conflicts of laws.  The parties agree that all
disputes arising from this Agreement shall be heard by a court of competent
jurisdiction in Orange County, Florida.  Any dispute shall be heard by a judge
and not a jury.  EACH PARTY HAS HAD AN OPPORTUNITY TO REVIEW THIS AGREEMENT WITH
COUNSEL, SPECIFICALLY THIS SECTION WHICH RESTRICTS THE PARTY’S RIGHT TO TRIAL BY
JURY.




13.

Miscellaneous.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors and assigns.  The
invalidity or unenforceability of any provision of this Agreement shall not
affect the other provisions hereto and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.  All
notices shall be communicated to the addresses set forth for each party in the
preamble of this Agreement.  In the case where legal action is brought to
enforce this Agreement the prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs for enforcement, including all appeals.
 This Agreement may be assigned by TVG; however, the Contractor may not assign
this Agreement.  This Agreement shall survive the sale of TVG.








Page 3 of 4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.




COMPANY:

 

CONTRACTOR

 

 

 

 

 

 

 

TVGoods, Inc.  

            

Stratcon Partners, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steve Rogai

 

By:

/s/ Steve Hart

 

 

Steve Rogai, CEO

 

 

Steven Hart

 








Page 4 of 4


